I dissent.
This case presents some very interesting and basic questions, none of which are considered or answered in the opinion. Without entering into any extended discussion I shall attempt to indicate the answer to those questions.
(1) Can the County issue to itself an absolutely void instrument and then use that instrument as a basis for a claim of right and as a color of title to assert an adverse possession?
(2) Since the County is a lienholder and thereby recognizes title in another, can it become an adverse holder of the property on which it asserts a lien?
(3) Can a purchaser of property subject to a right of redemption, adverse the holder of the redemption right?
(4) Is the possession taken under a tax sale or tax title adverse to the owner before the right of redemption expires?
(5) Can the County acquire title to property by adverse user for public purposes?
The opinion by Mr. Justice WADE ignores all these questions, and resolves the case on the simple assertion that the Countymust be presumed to have taken and held possession adversely because it believed it had complied with the law *Page 380 
relative to tax sales and acquiring tax titles. Tax titles do not depend upon good or bad faith. They are not founded upon, nor are they strengthened by a belief on the part of the taxing officials they have complied with the law, or that a compliance with the law is unnecessary. Tax sales and tax title are founded upon statute, and their validity depends upon compliance with the statute, not upon the belief of the County officials. Telonis
v. Staley, 104 Utah 537, 144 P.2d 513; Burton v. Hoover,93 Utah 498, 74 P.2d 652; Wall v. Kaighn, 45 Utah 244,144 P. 1100; 61 C.J. 1291; and cases cited.
The prevailing opinion concedes, apparently, that the County obtained no title to the property and that the owner's title was not affected nor infringed by virtue of the pretended tax sales proceedings; that such proceedings were wholly invalid, and that there was no sale or diminution of plaintiff's title or interest by virtue of such pretended proceedings. Such position must be conceded in the light of the opinions of this court in the case of Telonis v. Staley, supra, and the other cases cited above. But the opinion says the County could disregard and ignore the void tax sales proceedings and stand upon a possession and adverse holder as an intruder, interloper, trespasser or squatter on the property, without regard to any tax proceeding whatsoever. Assuming for consideration of this particular point, that the county could do so, the record here is conclusive that it did not do so; that each and all of its acts were done under its claims to the property as a tax title holder, and upon that claim alone it based its claim of right and its possession. The record discloses without dispute or equivocation that the County made and makes no claims in the property or no possession thereof except as a tax title claimant; that it took such possession as it had under and by virtue of its pretended tax title. Its possession therefore was that of one possessing and claiming under its purported tax title and could only be adverse to the extent that any rights it could assert under that claim could be adverse. *Page 381 
It is conceded that one who under a deed from the County takes possession of property to which the County had a purported tax deed may adverse the holder of the legal title, even if the tax deed to the County is invalid. Welner v. Stearns, 40 Utah 185,194, 120 P. 490, Ann. Cas. 1914C, 1175. But it does not follow that the County's possession under its purported tax deed is adverse. The purchaser from the County may assume that the County had the title which it purports to convey, and so believing that he has a title from one who could convey a title to him he takes possession thereunder in derogation of the title of all others. But as to property he does not own, he cannot execute a deed to himself and then under such pretended deed take possession in derogation of the title of the owner. Yet that is exactly what the prevailing opinion would allow the County to do. Under the rule announced in the Telonis case, supra, there was no valid assessment so there could be no valid sale, without a valid sale there could be no valid deed. Without an assessment there could be no color of right to make a sale or execute a deed, or divest, or pretend to divest title. The County can no more be heard to say it did not know it had no right to sell the property, or execute a deed therefor to itself than can any individual be heard to so justify such action on his actions. The County without any semblance of authority in law for so doing, pretended to make a sale of property in 1924, and in 1929 without any color of right so to do, executed a deed to itself, which Slechta now seeks to set up as giving the County some right to possession of the property, on to which he seeks to tack his subsequent claim of title. If such be the rule, a good method to finance the County would be for the County to execute deeds to itself to all property in the County taxable and untaxable and make the owners buy the County off for the price of a lawsuit to remove the cloud.
Since it is admitted that the County, at best, had merely a lien on the property for taxes unpaid — whether the property had been sold, or not sold — can it adverse the owner of the *Page 382 
title? It is admitted that the redemption period had not expired.Home Owners' Loan v. Stevens, 98 Utah 126, 97 P.2d 744;Peterson v. Weber County, 99 Utah 281, 103 P.2d 652; Curley
v. Mills, 104 Utah 303, 139 P.2d 882. It is settled law in this state that a right of redemption exists, in the title owner, until there is a valid May sale. Home Owners' Loan v.Stevens, supra; Curley v. Mills, supra. It has been conceded that there has never been a valid May sale in this instant case, therefore the subsequent acts of the County with respect to the realty stand on the same footing as though no May sale were attempted. From the holdings of this court it is clear that the period of redemption was extended until the holding of a valid May sale. No such sale having been held, the appellant had the right to redeem the property, until there was a valid May sale, and that right of redemption therefore existed during the time of the County's occupancy. It is clear that this property was at all times subject to the appellant's right of redemption and certainly not adverse to this right of redemption. The County's possession was not adverse, but subject to and consistent with the title of the appellant. The fact that the respondent went into possession under and by virtue of his position as successor to the County was, in effect, an admission on his part that he held the property subject to the owner's right of redemption. Salt Lake Investment Co. v. Fox, 32 Utah 301,90 P. 564, 13 L.R.A., N.S., 627, 125 Am. St. Rep. 865;Pease v. Lawson, 33 Mo. 35; McKeighan v. Hopkins,14 Neb. 361, 15 N.W. 711; Bowman v. Wettig, 39 Ill. 416. Welner v.Stearns, supra, cited in the prevailing opinion, is authority for the fact that until redemption period expires, there can be no new assertion of title or interest by the County adverse to the original title. To the same effect is Salt Lake InvestmentCo. v. Fox, supra. We note also that in the Welner v.Stearns case, supra, the court specially mentioned the fact that the adverse claimant there held adverse to the county, not under it. In 2 C.J.S., Adverse Possession, § 113, page 664, it is said that where sale is subject to owner's right of redemption *Page 383 
the purchaser's possession is held in subordination to the title of the owner prior to the expiration of the redemption period, although it may become hostile thereafter. It also states that possession under a tax deed will not be considered adverse until expiration of the redemption period. See also Morse v.Seibold, 147 Ill. 318, 35 N.E. 369; O'Hanlan v. Morrison, Tex. Civ. App. 187 S.W. 692. In the instant case the time for redemption has probably not yet expired, but it is admitted it had not expired when the County purported to sell to Hill, less than five years before the institution of this suit.
If the County has no power to acquire property except for a public purpose, or pursuant to the tax laws to enforce payment of taxes, it seems self-evident that the County cannot take possession of a piece of property and acquire a title thereto by adverse possession unless such property is being acquired for purposes for which the County is authorized to acquire property. No contention is made that had the County not purported to sell this property to Hill, and was now seeking to quiet its own title to the property, it would be in a position to say it was acquiring this land for public purposes, or that an action to quiet its title was a procedure for the County under the tax laws. Those procedures are set forth in U.C.A. 1943. Let us note the County's right with respect to land. Sec. 19-4-1, U.C.A. 1943, has such powers as specified in Title 19, and such others as are necessarily implied. In Lund v. Salt Lake County,58 Utah 546, 200 P. 510, we held that the powers of a county are dependent on statutory grant, and county organizations are more restricted than incorporated cities. Sec. 19-4-3, U.C.A., grants the county the power:
"To acquire and hold land within its limits necessary and proper for county purposes, and on tax sales."
This is the limit of the rights granted to the county. It is given no rights to acquire or sell property for speculative purposes, or as a business, nor to acquire real estate for sale. The powers vested in the Board of County Commissioners *Page 384 
are set forth in Chap. 5 of Title 19. Nowhere is there any authority to accept for public purposes authorized by statute, to acquire land, or to go and take possession of private property not specified for public purposes, nor is there any statutory provisions from which such power could be implied.
Since Slechta can show no title without tacking his possession onto that of the County, and since the County's possession could not be adverse to the owner, it must follow the judgment quieting title in Slechta should be reversed. Since this action involves equitable issues, the court below should have quieted title in Bozievich, subject to any lien in favor of Slechta for taxes paid and improvements made, if there was anything so due after accounting between the parties. In short the courts should have done equity between the parties as indicated by Mr. Justice Wolfe in the opinion in Burton v. Hoover, supra [93 Utah 498,74 P.2d 653], wherein it is said:
"The court of equity will make that a part of the total equity it administers to adjust the situation."